121 S.E.2d 607 (1961)
255 N.C. 421
ATLANTA STOVE WORKS, INC.
v.
R. V. KEEL and wife, Bertha C. Keel, and Robert Elks and wife, Jessie B. Elks, formerly doing business as Friendly Furniture Company.
No. 93.
Supreme Court of North Carolina.
September 27, 1961.
*608 L. W. Gaylord, Jr., M. E. Cavendish, Greenville, for defendants-appellants.
Lewis G. Cooper, Greenville, for plaintiff-appellee.
PER CURIAM.
The evidence fails to show either actual or substantial compliance by defendants with the provisions of G.S. § 59-2 pertaining to formation of a limited partnership which would relieve them of liability as general partners in the partnership in question. Thus the trial court was correct in giving the jury peremptory instructions on the issues of general partnership. Furthermore, all of defendants' contentions have been given consideration, and no error is made to appear.
No Error.